Citation Nr: 0009652	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  92-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for asthma.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
which determined, inter alia, that new and material evidence 
has not been submitted to reopen the claim for service 
connection for asthma.  The veteran, who had active service 
from March 1977 to March 1980 appealed that decision to the 
BVA, and the case was referred to the Board for review.  

In a BVA decision dated in August 1996, the Board denied the 
5 issues then on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in a Memorandum Decision dated in June 
1999 the Court affirmed the Board's decision with respect to 
all issues except the claim for new and material evidence to 
reopen the claim for service connection for asthma.  The case 
was subsequently returned to the Board and the veteran and 
his representative were afforded an opportunity to present 
additional argument and evidence.  The case is again ready 
for appellate review.



FINDINGS OF FACT

1.  An unappealed BVA decision dated in January 1991 denied 
service connection for asthma.

2.  The evidence associated with the claims file subsequent 
to the January 1991 BVA decision is duplicative or cumulative 
of previously submitted evidence and, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decision the merits of the claim for service connection for 
asthma.


CONCLUSIONS OF LAW

1.  The January 1991 BVA decision, which denied service 
connection for asthma, is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) and (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(1999).

2.  Evidence associated with the claims file subsequent to 
the January 1991 BVA decision is not new and material, and 
the veteran's claim for service connection for asthma is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the present appeal reveals that in a January 1991 
decision the BVA denied a claim for service connection for 
asthma with allergies on the basis that chronic asthma was 
not shown to be present in service and that any current 
respiratory problems were unrelated to service.  That BVA 
decision, like all BVA decisions, is a final decision.   See 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991).  The Board would 
note that the veteran did not appeal that decision to the 
Court, or file either a motion for reconsideration or a 
motion for clear and unmistakable error with the Board.

The veteran subsequently requested that his claim for service 
connection for asthma be reopened, and in a rating decision 
dated in September 1991 the RO continued the denial of 
service connection for asthma.  A BVA decision dated in 
August 1996 affirmed the RO's decision.  The veteran appealed 
the Board's decision to the Court, and in a June 1999 
Memorandum Decision the Court vacated the Court's decision 
with respect to the issue concerning asthma based on a 
Federal Circuit decision in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  The Court noted that the test relied on by 
the Board in determining whether new and material evidence 
had been submitted had been invalidated by Hodge.

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The 3 prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for asthma, and the appeal is denied.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the January 1991 BVA decision the evidence of 
record included the veteran's service medical records, 
various post service and VA private medical records, 
including the report of a December 1989 VA examination, and 
testimony presented at a personal hearing.  The veteran's 
service medical records showed that in November 1978 the 
veteran was provided a Medical Evaluation Board examination 
while stationed in the Canal Zone, Panama that resulted in a 
diagnosis of asthma.  The veteran was recommended for a 
referral back to the Continental United States for further 
diagnostic and respiratory function studies and then referral 
to a Physical Evaluation Board for final disposition.  
Following hospitalization of the veteran between 15 January 
and 9 February 1979 he underwent extensive evaluation for 
both asthma and allergies.  The final diagnosis following the 
hospitalization was "medical observation for bronchial 
asthma, no evidence of disease."  The veteran was returned to 
duty without restriction.  A VA general medical evaluation 
performed in December 1989 concluded with a diagnosis of 
asthma.  The examiner indicated that he had no records 
available for review, but recorded the veteran's history that 
he had been stationed in the Canal Zone and that he 
"developed asthma of which he had no prior history."

The evidence associated with the claims file subsequent to 
the January 1991 BVA decision includes duplicate service, 
private and VA medical records, as well as subsequently dated 
VA and private medical records; lay statements from the 
veteran, his mother and girl friend; and the report of a VA 
examination performed in August 1991.

In the present case, there is no dispute that the veteran 
currently has a respiratory disorder.  For example, a private 
medical record dated in March 1991 contains an assessment of 
asthma; an October 1991 record contains assessments of acute 
bronchitis, bronchiospastic component, chronic bronchitis and 
smoker; and a record dated in October 1992 contains an 
assessment of acute bronchitis.  In addition, a VA 
examination performed in August 1991 concluded with a 
diagnosis of allergic bronchiospastic disease and clinical 
findings which confirmed diagnosis of chronic bronchitis.

The present dispute involves whether any current respiratory 
complaints or diagnosis is related to the veteran's military 
service and the respiratory complaints manifested therein.  
As such, significant evidence to reopen the claim would 
include medical evidence that offered an opinion that a 
current disorder had a nexus or relationship to service.  The 
Board finds the additional evidence associated with the 
claims file contains no medical opinion that any currently 
diagnosed respiratory disorder has a nexus or relationship to 
service, nor is there any medical evidence which suggests 
that the veteran did have asthma during service or that the 
thorough service evaluation in January and February 1979 was 
incorrect or inaccurate.  

In this regard, the Board would observe that the December 
1989 VA examination which essentially noted that the veteran 
had developed asthma during service and that there was no 
prior history of asthma was previously considered by the 
Board in the January 1991 Board decision, and thus cannot be 
considered new and material evidence in connection with the 
current claim.  In addition, that history was based solely on 
the information provided by the veteran, as the examiner 
indicated that he had no records for review, and 
significantly omits the history of the service 
hospitalization which concluded that the veteran did not have 
asthma.

Based on the foregoing, the Board concludes new and material 
evidence has not been submitted to reopen the previously 
denied claim for service connection for asthma.  Accordingly, 
service connection for asthma remains denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for asthma, service 
connection for asthma is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

